Case 8:20-cr-00225-TPB-CPT Document 5 Filed 07/23/20 Page 1 of 4 PagelD 22

PP ab ee es

UNITED STATES DISTRICT COURT,, . JUL 29 pt ten
MIDDLE DISTRICT OF FLORIDA ee BO re |
TAMPA DIVISION

UNITED STATES OF AMERICA

18 U.S.C. § 844(i)

v.
TERRANCE LEE HESTER JR.
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about May 31, 2020, in the Middle District of Florida, the
defendant,
TERRANCE LEE HESTER JR..,
while aiding and abetting other persons both known and unknown to the
Grand Jury, did maliciously damage and destroy, and attempt to damage and
destroy, by means of fire, a building and real and personal property used in
interstate and foreign commerce, specifically, a building housing Victim
Business 1 and merchandise.
All in violation of 18 U.S.C. §§ 844() and 2.
FORFEITURE
1. The allegations contained in Count One of this Indictment are

incorporated by reference for the purpose of alleging forfeitures pursuant to 18
Case 8:20-cr-00225-TPB-CPT Document5 Filed 07/23/20 Page 2 of 4 PagelD 23

U.S.C. §§ 982(a)(2)(B) and 844(c), and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 844, the
defendants shall forfeit to the United States of America, pursuant to 18 U.S.C.
§ 982(a)(2)(B), any property constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of such violation, pursuant to 18 U.S.C. §
981(a)(1)(C) any property which constitutes or is derived from proceeds
traceable to the violation, and pursuant to 18 U.S.C. § 844(c) and 28 U.S.C.

§ 2461(c), any explosive materials involved or used or intended to be used in
the violation.

3. If any of the property described above, as a result of any act or

omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
divided without difficulty,
Case 8:20-cr-00225-TPB-CPT Document 5 Filed 07/23/20 Page 3 of 4 PagelD 24

the United States of America shall be entitled to forfeiture of substitute

property under 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1)
and 28 U.S.C. § 2461(c).

A TRUE BILL,

oe

MARIA CHAPA LOPEZ
United States Atforney

ee o

 

Michael C. Sinacore f
Assistant United States Attorney

By: Wnrroy oP Mure
Christopher F. Murray ~
Assistant United States Attorney

Chief, Violent Crimes and Narcotics Section
FORM OBD-34
July 20

Case 8:20-cr-00225-TPB-CPT Document 5 Filed 07/23/20 Page 4 of 4 PagelD 25
No.

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

TERRANCE LEE HESTER, JR.

 

INDICTMENT

Violations: 18 U.S.C. § 844(i)

 

A true gi. la

Foreperson
Filed in open court this 23rd day

of July, 2020.

 

Clerk

Bail $

 

Ne7

nal

a

i oF aan
G

GPO 863 525

wd et bb als
